Case 1:21-cv-00141-CCC-MA Document 10 Filed 03/16/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT MOSER,

Plaintiff Case 1:21-cv-00141-CCC-MA

VS.

CENTRE COUNTY CORRECTION
CENTER, WARDEN CHRISTOPHER
SCHELL, ASSISTANT WARDEN

)
)
)
)
)
)
MELANIE GORDON, )
)

Defendants

ENTRY OF APPEARANCE

Please enter the appearance of the undersigned on behalf of Centre County
Correction Center, Warden Christopher Schell, and Assistant Warden Melanie

Gordon, Defendants above-named.

LEE, GREEN & REITER, INC.

Robert A. Mix, Esquire,' PAID. 16164
Attorney for Defendants

115 East High Street

Bellefonte, PA 16823

Phone: 814-255-4769

Fax: 814-355-5024
bmix@Imgrlaw.com
Case 1:21-cv-00141-CCC-MA Document 10 Filed 03/16/21 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Entry of
Appearance was deposited in the United States mail, postage prepaid, in
Bellefonte, Pennsylvania, on the 16th day of March, 2021, addressed to the
following:

Robert Moser, BCJS# 20-0800
Berks County Jail System

P.O. Box 247
Phoenix, MD 21131

foboy EAL

Robert A. Mix, Esquire

 
